DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Claims 1, 4, 7, 8, 11, 14, 15, 18, 18, 21, 22 and 25 are pending currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 7, 8, 11, 14, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0124181) in view of KOTECHA et al. (US 2014/0064180).
Regarding claim 1, Park discloses (Figs. 34 and 35) a wireless communication method, comprising: 
receiving, by a compression end device (wireless device 3410), first configuration information, wherein the first configuration information is used for configuring a header step 3403: the wireless device receives Ethernet type bearer configuration parameters via an RRC message. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]); and 
compressing, by the compression end device, an Ethernet frame header of a data packet according to the first configuration information (step 3404: the wireless device may configure one or more parameters associated with one or more bearers and/or PDU session of and Ethernet type. The wireless device may compress headers of the one or more Ethernet frames (e.g., based on header compression parameters indicated in RRC message [0485]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprise compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprise a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]). Park does not expressly disclose the header compression parameter is configured based on at least one bearer.
KOTECHA teaches dynamic header compression based on attributes of traffic. More specifically, KOTECHA teaches a system may be configured to identify attributes of a bearer channel. Based on the attributes of the bearer channel, the system may identify a header compression policy associated with the bearer channel [0011]. In some implementations, as system may analyze attributed associated with a bearer channel(e.g., UE ID, UE type, QoS level, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of KOTECHA in order to reduced resource consumption (e.g., network bandwidth and/or processing power), which may yield a lower overall cost of network operation [0013].

Regarding claim 8, Park discloses (Figs. 17, 34 and 35) a wireless communication device (wireless device 1710), comprising:
 a processor (processor 1714) and a transceiver (communication interface 1712 [transceiver]), wherein the transceiver is configured to receive first configuration information, wherein the first configuration information is used for configuring a header compression parameter of an Ethernet frame header (step 3403: the wireless device receives Ethernet
type bearer configuration parameters via an RRC message. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]); and
 the processor is configured to compress an Ethernet frame header of a data packet 15according to the first configuration information (step 3404: the wireless device may configure one or more parameters associated with one or more bearers and/or PDU session of and Ethernet type. The wireless device may compress headers of the one or more Ethernet frames (e.g., based on header compression parameters indicated in RRC message [0485]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprise compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprise a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]). Park does not expressly disclose the header compression parameter is configured based on at least one bearer.
KOTECHA teaches dynamic header compression based on attributes of traffic. More specifically, KOTECHA teaches a system may be configured to identify attributes of a bearer channel. Based on the attributes of the bearer channel, the system may identify a header compression policy associated with the bearer channel [0011]. In some implementations, as system may analyze attributed associated with a bearer channel(e.g., UE ID, UE type, QoS level, etc.) in order to determine whether to identify a header compression policy associated with the bearer channel. That is different bearer channel with different attributes may be associated with different header compression policy, based on which a component device of a network may analyze content of a packet in order to identify whether each respective bearer channel [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of KOTECHA in order to reduced resource consumption (e.g., network bandwidth and/or processing power), which may yield a lower overall cost of network operation [0013].

Figs. 17, 34 and 35) a wireless communication device (network node 1720/base station 3420), comprising: 
a processor (processor 1724) and a transceiver (communication interface 1722 [transceiver]), wherein the transceiver is configured to send first configuration information to a compression end device and/or a decompression end device ([wireless device 1710/3410]), wherein the first configuration information is used 25for configuring a header compression parameter of an Ethernet frame header (step 3403: the base station 3420 transmits Ethernet type bearer configuration parameters via an RRC message. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprised compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprise a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]). Park does not expressly disclose the header compression parameter is configured based on at least one bearer.
KOTECHA teaches dynamic header compression based on attributes of traffic. More specifically, KOTECHA teaches a system may be configured to identify attributes of a bearer channel. Based on the attributes of the bearer channel, the system may identify a header compression policy associated with the bearer channel [0011]. In some implementations, as system may analyze attributed associated with a bearer channel(e.g., UE ID, UE type, QoS level, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of KOTECHA in order to reduced resource consumption (e.g., network bandwidth and/or processing power), which may yield a lower overall cost of network operation [0013].

Regarding claims 4, 11 and 25, Park discloses wherein the header compression parameter is additionally, configured based on at least one of: at least one QoS flow. a terminal device, and at least one PDU session [0368].

Regarding claims 7, and 14, Park discloses wherein the method further comprises: activating, by the compression end device, a header compression function of the Ethernet frame header in a case that the compression end device receives the first configuration information (the wireless device may compress headers of the one or more Ethernet frames (e.g., based on header compression parameters indicated in RRC message [0485]).



Claims 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0124181) in view of Qiao et al. (US 2019/0116521) and KOTECHA et al. (US 2014/0064180).
Regarding claim 15, Park discloses (Figs. 17, 34 and 35) a wireless communication device (wireless device 1710/3410), comprising: 
a processor (processor 1714) and a transceiver (communication interface 1712 [transceiver]), wherein the transceiver is configured to receive first configuration information sent by a first device, wherein the first configuration information is used for configuring a header 20compression parameter of an Ethernet frame header (step 3403: the wireless device receives Ethernet type bearer configuration parameters via an RRC message from a base station 3420. The RRC message may comprise on or more of a bearer identifier of Ethernet type bearer, QoS information, priority information, logical channel information, RLC configuration parameters, header compression information, etc. [0484]), wherein information of sub-headers to be compressed comprised at least one of: a destination address, a source address, an Ethernet type, or an Ethernet length (the Ethernet frames may comprised compressed headers comprising source and/or destination address [0453, 0501]. A size of the header may be large to transmit via a radio interface (e.g., if a header of Ethernet frames may comprise a source and destination address)…..A base station and/or a wireless device may apply a header compression to reduce a size of frame header [0366]). Further, Park discloses that the main services and function of the PDCP sublayer for a user plane may comprise header compression and decompression [0329]. However, Park does not expressly disclose the processor is configured to decompress an Ethernet frame header of a received data packet according to the first configuration information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of Qiao in order to enable implementation of enhanced features and functionalities in 5G systems.
Further, PARK does not expressly disclose the header compression parameter is configured based on at least one bearer.
KOTECHA teaches dynamic header compression based on attributes of traffic. More specifically, KOTECHA teaches a system may be configured to identify attributes of a bearer channel. Based on the attributes of the bearer channel, the system may identify a header compression policy associated with the bearer channel [0011]. In some implementations, as system may analyze attributed associated with a bearer channel(e.g., UE ID, UE type, QoS level, etc.) in order to determine whether to identify a header compression policy associated with the bearer channel. That is different bearer channel with different attributes may be associated with different header compression policy, based on which a component device of a network may analyze content of a packet in order to identify whether each respective bearer channel [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of KOTECHA in order to reduced resource consumption (e.g., network bandwidth and/or processing power), which may yield a lower overall cost of network operation [0013].


Regarding claim 21, Park discloses all the claim limitations as stated above. Further, Qiao teaches that the UE 100 may perform the Ethernet frame decompression with the mapping information of Ethernet header compression and/or Ethernet header and payload header compression [0222; 0252].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Park with the teaching of Qiao in order to enable implementation of enhanced features and functionalities in 5G systems.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7-8, 11, 14-15, 18, 21-22 and 25 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        March 11, 2022